Citation Nr: 1209921	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of injuries to the teeth, claimed as two teeth knocked out and two cracked teeth.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an effective date prior to December 11, 2007 for the grant of a 30 percent rating for ischemic heart disease.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In August 2011, the Veteran testified before a Veteran's Law Judge as his local RO.  In February 2012, the Veteran was informed that the Veteran's Law Judge who conducted the August 2011 hearing had left employment with the Board and the Veteran was entitled to appear before a Veteran's Law Judge who would make a decision on his appeal.  The same month, the Veteran indicated that he did desire to attend a video hearing to be conducted by a different Veteran's Law Judge at his local RO.  The Veteran should be scheduled for the video hearing in accordance with the docket number of his claim and other applicable procedures.

In June 2010, the RO denied a compensable rating for the Veteran's service-connected hearing loss.  In August 2010, the Veteran submitted a timely notice of disagreement with the denial of a compensable evaluation for hearing loss.  In May 2011, the RO granted an increased rating for ischemic heart disease to 30 percent effective March 1, 2011.  In May 2011, the Veteran submitted a notice of disagreement with the effective date assigned for the 30 percent evaluation for the ischemic heart disease.  The Veteran has not been issued statements of the case in response to the two notices of disagreement.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  These issues must be remanded for issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran and his representative, addressing the issues of entitlement to a compensable evaluation for hearing loss and entitlement to an effective date prior to March 1, 2011 for the grant of a 30 percent rating for ischemic heart disease.  The Veteran and his representative must be advised of the time limit in which he may file substantive appeals.  Then, only if an appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.  

2.  The Veteran should be scheduled for a Board videoconference hearing in accordance with the docket number of his appeal and other applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


